          Case 2:19-cr-00350-JD Document 174 Filed 03/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA                     )
                                             )
                                             )
                                             )       Docket No.: 19-350-01
V.                                           )
                                             )
                                             )
                                             )
DONNIE SMITH,                                )
                      Defendant.             )




                                    NOTICE OF APPEAL

       Notice is hereby given that Donnie Smith, defendant in the above captioned case, hereby

appeals to the United States Court of Appeals for the Third Circuit from the judgment of

sentence in this action on the 22nd day of February, 2021.




                                                     /s/ Robert C. Patterson


                                                     Robert C. Patterson, Esquire
                                                     Attorney for defendant
                                                     3513 Southwood Drive
                                                     Easton, Pa. 18045
                                                     (610) 253-7858
